 



EXHIBIT 10(qq)
CONSENT AGREEMENT
     THIS CONSENT AGREEMENT (this “Agreement”), is made and entered into as of
April 7, 2006, by and among AARON RENTS, INC., a Georgia corporation
(“Sponsor”), SUNTRUST BANK (“SunTrust”) and each of the other lending
institutions listed on the signature pages hereto (SunTrust and such lenders,
the “Participants”) and SUNTRUST BANK, a banking corporation organized and
existing under the laws of Georgia having its principal office in Atlanta,
Georgia, as Servicer (in such capacity, the “Servicer”).
W I T N E S S E T H:
     WHEREAS, the Sponsor, the Participants and the Servicer are parties to a
certain Loan Facility Agreement and Guaranty, dated as of May 28, 2004, as
amended by that certain First Amendment to Loan Facility Agreement and Guaranty,
dated as of September 27, 2004, that certain Second Amendment to Loan Facility
Agreement and Guaranty, dated as of May 27, 2005, that certain Third Amendment
to Loan Facility Agreement and Guaranty, dated as of July 27, 2005 and that
certain Fourth Amendment to Loan Facility Agreement, dated as of February 27,
2006 (as so amended, and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Loan Facility Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Loan Facility Agreement), pursuant to which the Participants
have made certain financial accommodations available to the Sponsor;
     WHEREAS, the Sponsor intends to form one or more Canadian Subsidiaries in
one or more Canadian provinces on or after the date hereof (such Subsidiaries
referred to herein individually as a “Canadian Subsidiary” and collectively as
the “Canadian Subsidiaries”), which will conduct business activities in one or
more Canadian provinces, all as permitted under the Loan Facility Agreement; and
     WHEREAS, in connection with the formation of such Canadian Subsidiaries,
Sponsor has requested that the Participants and the Servicer consent to the
waiver of all of the requirements set forth in clauses (i), (ii), (iii) and
(iv) of Section 6.10(b) of the Loan Facility Agreement solely as it relates to
such Canadian Subsidiaries, and subject to the terms and conditions hereof, the
Participants and Servicer are willing to do so.
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of all of which are acknowledged, the Sponsor, the Participants and the
Servicer agree as follows:
     1. Consent.
          (a) Notice of Formation of Canadian Subsidiaries. The Servicer and
undersigned Participants hereby acknowledge and agree that (i) this Agreement
satisfies the notice requirements set forth in Section 6.10(b) of the Loan
Facility Agreement as to all

 



--------------------------------------------------------------------------------



 



Canadian Subsidiaries formed at any time on or after the date hereof and
(ii) agree that no further notice of formation shall be required in respect of
any Canadian Subsidiaries.
          (b) Consent. The Servicer and undersigned Participants hereby grant
their consent to the waiver of all of the requirements set forth in clauses (i),
(ii), (iii) and (iv) of Section 6.10(b) of the Loan Facility Agreement, in each
case solely as it relates to the Canadian Subsidiaries, including, without
limitation the requirements that Sponsor pledge any of the capital stock of such
Canadian Subsidiaries.
     2. Conditions to Effectiveness of this Agreement. Notwithstanding any other
provision of this Agreement and without affecting in any manner the rights of
the Participants hereunder, it is understood and agreed that this Agreement
shall not become effective, and the Sponsor shall have no rights under this
Agreement, until the Servicer shall have received (i) reimbursement or payment
of its costs and expenses incurred in connection with this Agreement or
otherwise outstanding (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Servicer), and (ii) executed counterparts to
this Agreement from the Sponsor, each of the Guarantors and the Required
Participants.
     3. Representations and Warranties. To induce the Participants and the
Servicer to enter into this Agreement, each Credit Party hereby represents and
warrants to the Participants and the Servicer that:
     (a) The execution, delivery and performance by such Credit Party of this
Agreement (i) are within such Credit Party’s power and authority; (ii) have been
duly authorized by all necessary corporate and shareholder action; (iii) are not
in contravention of any provision of such Credit Party’s certificate of
incorporation or bylaws or other organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority;
(v) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Credit Party or any of its Subsidiaries is a party or by which such Credit Party
or any such Subsidiary or any of their respective property is bound; (vi) do not
result in the creation or imposition of any Lien upon any of the property of
such Credit Party or any of its Subsidiaries; and (vii) do not require the
consent or approval of any Governmental Authority or any other person;
     (b) This Agreement has been duly executed and delivered for the benefit of
or on behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general; and
     (c) After giving effect to this Agreement, the representations and
warranties contained in the Loan Facility Agreement and the other Loan Documents
are true and correct in all material respects, and no Default or Event of
Default has occurred and is continuing as of the date hereof.

2



--------------------------------------------------------------------------------



 



     4. Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Sponsor of this Agreement and jointly and severally ratify and
confirm the terms of the Subsidiary Guaranty Agreement with respect to the
indebtedness now or hereafter outstanding under the Loan Facility Agreement as
amended hereby and all promissory notes issued thereunder. Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of the Sponsor to the
Participants or any other obligation of the Sponsor, or any actions now or
hereafter taken by the Participants with respect to any obligation of the
Sponsor, the Subsidiary Guaranty Agreement (and in the case of Sponsor, the
guaranty as set forth in Article X of the Loan Facility Agreement) (i) is and
shall continue to be a primary, absolute and unconditional obligation of such
Guarantor, except as may be specifically set forth in the Subsidiary Guaranty
Agreement (or in the case of Sponsor, the guaranty provisions set forth in
Article X of the Loan Facility Agreement), and (ii) is and shall continue to be
in full force and effect in accordance with its terms. Nothing contained herein
to the contrary shall release, discharge, modify, change or affect the original
liability of the Guarantors under the Subsidiary Guaranty Agreement (or in the
case of Sponsor, the guaranty provisions set forth in Article X of the Loan
Facility Agreement).
     5. Effect of Agreement. Except as set forth expressly herein, all terms of
the Loan Facility Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Sponsor to the Participants
and the Servicer. The execution, delivery and effectiveness of this Agreement
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Participants under the Loan Facility Agreement,
nor constitute a waiver of any provision of the Loan Facility Agreement. This
Agreement shall constitute a Loan Document for all purposes of the Loan Facility
Agreement.
     6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.
     7. No Novation. This Agreement is not intended by the parties to be, and
shall not be construed to be, a novation of the Loan Facility Agreement or an
accord and satisfaction in regard thereto.
     8. Costs and Expenses. The Sponsor agrees to pay on demand all costs and
expenses of the Servicer in connection with the preparation, execution and
delivery of this Agreement, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Servicer with respect
thereto.
     9. Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

3



--------------------------------------------------------------------------------



 



     10. Binding Nature. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
     11. Entire Understanding. This Agreement sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.
[Signature Pages To Follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Consent Agreement
to be duly executed, under seal in the case of the Sponsor and the Guarantors,
by their respective authorized officers as of the day and year first above
written.

            SPONSOR:


AARON RENTS, INC.
      By:   /s/ Gilbert L. Danielson         Gilbert L. Danielson       
Executive Vice President, Chief Financial Officer

[Corporate Seal]        GUARANTORS:


AARON INVESTMENT COMPANY, as
Guarantor
      By:   /s/ Gilbert L. Danielson         Name:   Gilbert L. Danielson       
Title:   Vice President and Treasurer        AARON RENTS, INC. PUERTO RICO, as
Guarantor
      By:   /s/ Christopher M. Champion         Name:   Christopher M. Champion 
      Title:   Vice President and Secretary     

[SIGNATURE PAGE TO CONSENT AGREEEMT]

5



--------------------------------------------------------------------------------



 



            PARTICIPANTS:

SUNTRUST BANK
      By:   /s/ Kimberly S. Evans         Name:   Kimberly S. Evans       
Title:   Director        WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Martha M. Winters         Name:   Martha M. Winters       
Title:   Director        REGIONS BANK
      By:   /s/ Stephen H. Lee         Name:   Stephen H. Lee        Title:  
Senior Vice President        BRANCH BANKING & TRUST CO.
      By:   /s/ Paul E. McLaughlin         Name:   Paul E. McLaughlin       
Title:   Senior Vice President     

6